Citation Nr: 1720350	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right foot disability, to include hammertoes, prior to May 17, 2016 and in excess of 20 percent as of May 17, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  An October 2003 rating decision of the RO in Louisville, Kentucky granted service connection for a status post stress fracture of the second metatarsal of the right foot, and assigned a 10 percent rating effective October 17, 2003.  The claims were subsequently transferred to the RO in Winston-Salem, North Carolina.  An October 2016 rating decision increased the rating to 20 percent, effective May 17, 2016.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015 the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  Prior to April 7, 2016, the Veteran's right foot disability was productive of moderate impairment due to pain.

2.  As of April 7, 2016, the Veteran's right foot disability was productive of moderately severe impairment due to pain.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot disability prior to April 7, 2016, were not met.  38 U.S.C.A. § 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2016).
2.  The criteria for a rating of 20 percent, but not higher, for right foot disability as April 7, 2016, but not earlier, have been met.  38 U.S.C.A. § 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent October 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran contends that he is entitled to a higher rating for a right foot disability.  The Veteran asserts that the pain caused by the right foot disability has also limited the use of the right foot because he is unable to stand for extended periods of time before experiencing a great deal of pain.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's status post stress fracture of the second metatarsal of the right foot to include hammertoes is currently rated under Diagnostic Code 5284.  Diagnostic Code 5284 provides ratings for other foot injuries that are not specifically assigned criteria in the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  A 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is warranted for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

Prior to April 7, 2016

The Veteran asserts that prior to May 17, 2016, his right foot disability manifested to a degree worse than that contemplated by the assigned 10 percent rating.  The  Board finds that a review of the medical record and VA examinations of record shows that the Veteran's right foot disability, during the relevant time period, most closely resembled a moderate foot injury.

In a November 2009 statement, the Veteran stated that the pain in his right foot had been ongoing for one year.  The Veteran stated that in March 2009 an X-Ray was done on his foot and he was informed that he had a possible stress fracture in the foot.  The Veteran asserted that the pain in the foot was of such severity that he could hardly walk on it and it was "affecting his quality of life.  

In a December 2009 VA examination the Veteran was marked as having a normal right foot.  Radiographs of the right foot were marked as appearing normal.  The examiner noted some problems with standing for long period of time.  The Veteran, over time, reported the pain as getting increasingly worse until he underwent surgery in September 2010, July 2011, and again in May 2013.  In a April 2010 examination the Veteran reported that his right foot was becoming increasing more painful.  In a February 2011 VA examination, the Veteran was noted as having moderate degeneration.

The Board finds that the evidence of record does not support a finding of moderately severe foot pain.  The Veteran was found to only have a limitation with standing for 45 minutes or more, but beyond that, no examination noted any drastic changes to the Veteran's daily life as a result of the right foot disability.  Furthermore, no examinations noted an actual loss of use of the foot.  The Board finds that level of disability cannot be characterized as more than moderate.

The Board also finds that the Veteran was not diagnosed with flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, or malunion or nonunion of metatarsal bones.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280, 5281, 5283 (2016).

While the Veteran may have had metatarsalgia, unilateral metatarsalgia has a maximum rating of 10 percent.  The Veteran was already assigned a 10 percent rating based on the same symptomatology.  Therefore, a higher or separate rating cannot be assigned, as that would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5279 (2016).

While the Veteran may have had hammertoes, a compensable rating requires all toes of the foot to be hammertoes, without claw foot, to warrant a compensable rating.  That is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

The evidence does not show actual loss of use of the foot such that no function remains other than that which would be equally well served with amputation and a prosthesis.  Therefore, a higher rating is not warranted for loss of use.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent prior to May 17, 2016.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).

As of April 7, 2016

At an April 2016 VA examination, the examiner diagnosed right foot injury residuals of stress fracture repair.  The Veteran reported constant pain and flare ups of pain.  The Veteran stated that the foot did not flex and extend properly, that he stubbed his toe regularly, and that due to the brace he could not qualify for most jobs.  The Veteran's foot was noted as not being a condition that chronically compromised weight bearing, or a condition that required arch supports, custom orthotic inserts, or shoe modification.  The examiner opined that the severity of the right foot injury was moderate.  The Veteran used a brace constantly.  Function was not so diminished that amputation with prosthesis would equally serve the Veteran.  A May 2016 addendum noted that the Veteran had hammertoes of the second, fourth, and fifth toes of the right foot.

An May 2016 VA examination found that the Veteran's right foot disability was conductive of moderately severe pain.  The examiner diagnosed Morton's neuroma, metatarsalgia, hammertoes, acquired pes cavus, and status post stress fracture of the second metatarsal of the right foot.  The Veteran could not walk more than one quarter mile and could not stand for more than 30 to 45 minutes.  He took medication and was diagnosed with chronic pain, which was reported as achy, throbbing, and sharp, all the time, and worse with walking or standing.  About seven times per month, the Veteran reported a severe increase of pain and was unable to walk for a few hours.  The examination found pain on use and manipulation of the right foot.  There was swelling on use and there were characteristic calluses.  The Veteran used orthotics, which improved the tenderness.  There was not marked pronation or decreased arch height.  There was marked tenderness under the right metatarsal heads with very painful callosities.  The plantar fascia were shortened.  There was some limitation of dorsiflexion of the ankle.  The examiner opined that the right foot disability was moderately severe and required a custom made brace constantly in the right shoe.  There was decreased movement, excess fatigability, painful movement, pain on weight-bearing or nonweight-bearing, swelling, instability of station, disturbance of locomotion, and interference with standing.  He was unable to walk more than a quarter mile or stand for more than a few minutes.  He could not do repetitive motion, like going up or down stairs.  Function of the right foot was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Board finds that the Veteran's disability is not manifested by a severe foot injury which is required for a higher rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Notably, the May 2016 VA examiner has not found that the Veteran's foot injury is serious such that it rises to the level of severe.  Additionally, the Veteran has been able to walk on the foot for up to a quarter mile with the use of a brace.  Therefore, the Board finds that a 30 percent rating, or higher, is not warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  The evidence does not show actual loss of use of the foot such that no function remains other than that which would be equally well served with amputation and a prosthesis.  Therefore, a higher rating is not warranted for loss of use.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

The Board also finds that the Veteran was not diagnosed with flat foot, weak foot, hallux valgus, hallux rigidus, or malunion or nonunion of metatarsal bones.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5280, 5281, 5283 (2016).

While the Veteran may have had metatarsalgia, unilateral metatarsalgia has a maximum rating of 10 percent.  The Veteran was already assigned a 20 percent rating based on the same symptomatology.  Therefore, a higher or separate rating cannot be assigned, as that would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5279 (2016).

While the Veteran may have had hammertoes, a compensable rating requires all toes of the foot to be hammertoes, without claw foot, to warrant a compensable rating.  That is not shown.  The evidence shoes on three hammertoes on the right foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

The Veteran was also diagnosed with claw foot or pes cavus of the right foot.  For a unilateral claw foot disability, a 20 percent rating is warranted for all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal head.  A 30 percent rating is warranted for marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2016).  The Board notes that the April 2016 examination with May 2016 addendum found that only the second, fourth, and fifth toes were hammertoes.  While there was marked tenderness under the metatarsal head and there were very painful callosities, the evidence does not show that all of the criteria for a higher rating were met.  The May 2016 VA examination found shortened plantar fascia, but did not find marked contraction of the plantar fascia with dropped forefoot.  That examination found some limitation of dorsiflexion, but not marked varus deformity.  Therefore, a higher rating cannot be assigned for unilateral claw foot of the right foot.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the increased rating of 20 percent were met at the time of the April 7, 2016, examination, and thus that should be the effective date of the assignment of the 20 percent rating.  The Board further finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 20 percent prior to or as of April 7, 2016, and that the preponderance of the evidence is against the assignment of any separate rating.  Therefore, the claim for increase in excess of 20 percent as of April 7, 2016, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).




Extra-schedular Consideration

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability. If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that, during any time period, the Veteran's right foot disability is so unusual or exceptional in nature as to make the schedular rating inadequate.  The right foot disability has been rated under the applicable Diagnostic Codes that specifically contemplate the level of impairment caused by the service-connected right foot disability.  In addition, the Veteran's symptoms are specifically enumerated under the applicable Diagnostic Code, and higher ratings are available for more severe symptomatology, which is not shown.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 10 percent for a right foot disability, to include hammertoes, prior to April 7, 2016, is denied.

Entitlement to a rating of 20 percent, but not higher, as of April 7, 2016, but not earlier, for a right foot disability, to include hammertoes, is granted.

Entitlement to a rating in excess of 20 percent for a right foot disability, to include hammertoes, as of May 17, 2016, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


